DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant's arguments filed 6/16/21 have been fully considered and are found to be persuasive. The prior art does not show separately or in combination the detailed embodiment of a material handling system comprising: 
a storage rack having vertically-spaced levels; a vertical lift having a vertical support structure positioned proximate to the storage rack and having a vertically aligned first carriage and second carriage independently positionable along a respective first vertical portion and a second vertical portion of the vertical support structure, wherein at least a portion of each of the first vertical portion and the second vertical portion of the vertical support structure overlap; a first vertical drive system coupled to the first carriage and configured to position the first carriage at selected levels within the first vertical portion of the vertical support structure; a second vertical drive system coupled to the second carriage and configured to position the second carriage at selected levels within the second vertical portion of the vertical support structure; and a processor subsystem in communication with the first vertical drive system and the second vertical drive system to: selectively position the first carriage and the second carriage at respective selective levels along the vertical support structure, wherein each of the first vertical drive system and the second vertical drive system comprise respective drive belts on a front side of the vertical support structure laterally offset with each other; and activate either the first carriage or the second carriage to transfer an article at a selected level and concurrently position the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191.  The examiner can normally be reached on Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



Wbj.